Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I (claims 1-7 and 14-19) is hereby elected for prosecution in the reply filed on 10/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by MATAYABAS, JR. et al. (Pub. No.: US 2004/0262740) (hereinafter MATAYABAS).
Re claim 1, MATAYABAS, Figs. 1 and 5 teaches an integrated circuit (IC) package, comprising: 
a package substrate (16); 
a die (18); 
a lid (22), wherein the die is between the package substrate and the lid; and 
a solder thermal interface material (STIM) (12 of Fig. 1, ¶ [0016] or 52/54 of Fig. 5) between the die and the lid, wherein the STIM includes embedded particles, and at least some of the embedded particles (52, Fig. 5, 0021) have a diameter equal to a distance between the die and the lid (note that 58 is a die surface and 56 is an integrated heat spreader surface).
Re claim 3, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 1, wherein a loading of the embedded particles (52) in the STIM is less than 50 percent by volume (occupied by 54, [0021]).
Re claim 4, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 1, wherein at least some of the embedded particles have a spherical shape, a cylindrical shape, a fractal shape, a planar shape, a coin shape, or an ellipsoidal shape (52).
Re claim 5, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 1, wherein at least some of the embedded particles include copper, tin, nickel, zinc, chromium, silver, gold, or aluminum ¶ [0024].
Re claim 6, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 1, wherein the embedded particles are embedded in a surrounding material of the STIM, the surrounding material has a melting point that is less than a melting point of the embedded particles, and the surrounding material includes indium (“indium fusible particles”, [0018]).
Re claim 7, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 6, wherein the surrounding material includes tin, silver, gold, aluminum, or nickel (material of 22, [0015]).
Re claim 14, MATAYABAS, Figs. 1 and 5 teaches an integrated circuit (IC) package, comprising:
a die (18); 
a lid (22); and 
a solder thermal interface material (STIM) (12 of Fig. 1 or 52/54 of Fig. 5) between the die and the lid, wherein the STIM includes embedded particles (52), and at least some individual ones of the embedded particles contact the die and the lid (note that 58 is a die surface and 56 is an integrated heat spreader surface).
Re claim 15, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 14, wherein the embedded particles (52) are embedded in a surrounding material of the STIM (54).
Re claim 16, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 15, wherein the surrounding material has a melting point that is less than a melting point of the embedded particles [0024].
Re claim 17, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 14, wherein the lid includes copper or aluminum (22, [0015]).
Re claim 18, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 17, wherein the lid includes nickel (22, [0015]).
Re claim 19, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 14, wherein the lid includes a metal region in contact with the STIM, and the metal region includes gold or silver (metal region of 22, [0015]).
Re claim 20, MATAYABAS, Figs. 1 and 5 teaches the IC package of claim 14, wherein the IC package is a ball grid array (BGA) package (20, [0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATAYABAS.
MATAYABAS differs from the claim invention by not disclosing wherein the distance between the die and the lid is between 100 microns and 1 millimeter.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
2. (Original) The IC package of claim 1, wherein the distance between the die and the lid is between 100 microns and 1 millimeter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894